WENTWORTH, J.,
concurring.
I agree with the conclusion of the majority to affirm the award of permanent alimony for a proportionate share of appellee’s needs fixed by the trial court in the exercise of its discretion. I would also note as a basis for my affirmance that appellant inappropriately invokes the imputed income doctrine against an appellee who had no material employment history before or during the 14-year marriage and now functions as custodial parent of children aged *511 and 14. Cf, Desilets v. Desilets, 377 So.2d 761 (Fla. 2d DCA 1979).